Citation Nr: 1214705	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-40 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy in both upper extremities, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy in both lower extremities, claimed as due to exposure to herbicides.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1967 and from March 1972 to April 1986, to include a period of active service in the Republic of Vietnam.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision that, in pertinent part, denied service connection for bilateral peripheral neuropathy of both upper and lower extremities; and declined to reopen a claim for service connection for a left shoulder disability on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In its statement of the case, the RO announced that it had found new and material evidence to reopen the claim for service connection for a left shoulder disability.  The Board is, nonetheless, required to make its own determination on this question.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In June 2011, the Veteran testified during a hearing before the undersigned at the RO.

The reopened claim for service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the evidence supports a finding that the Veteran currently has peripheral neuropathy of both upper extremities that is related to active service. 

2.  Resolving all doubt in the Veteran's favor, the evidence supports a finding that the Veteran currently has peripheral neuropathy of both lower extremities that is related to active service. 

3.  In October 1986, the RO denied the Veteran's claim for service connection for a left shoulder disability.  The Veteran did not appeal within one year of being notified.  

4.  Evidence associated with the claims file since the October 1986 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a left shoulder disability; and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of both upper extremities was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Peripheral neuropathy of both lower extremities was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The evidence received since the RO's October 1986 denial is new and material; and the claim for service connection for a left shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In view of the Board's favorable decision in this appeal regarding service connection for bilateral peripheral neuropathy of both upper and lower extremities, and for reopening the claim for service connection for a left shoulder disability; further assistance is unnecessary to aid the Veteran in substantiating the claims.  

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran contends that service connection is warranted on the basis that his current bilateral peripheral neuropathy of both upper and lower extremities is the result of exposure to herbicides in service.  The Veteran is in receipt of the Vietnam Service Medal; he served in the Republic of Vietnam and is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2002).

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders:  Acute and subacute peripheral neuropathy is listed among the diseases presumed to be associated with Agent Orange exposure, and is defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

In this case, the record reflects that the Veteran was first diagnosed with peripheral neuropathy many years after his military discharge from service, and that the disability has persisted for more than two years.  By definition, the Veteran's bilateral peripheral neuropathy in both upper and lower extremities is not an acute or subacute peripheral neuropathy.  As such, the Veteran is not entitled to presumptive service connection for an acute or subacute peripheral neuropathy.

Moreover, the Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for neurological disabilities (other than Parkinson's disease, and acute and subacute peripheral neuropathy), including delayed and persistent peripheral neuropathy.  It was indicated that the National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of other disability.  See Notice, 75 Fed. Reg. 32540-32548 (2010).

Thus, notwithstanding the fact that the Veteran served in Vietnam during the Vietnam era and is presumed to have had Agent Orange exposure, service connection on a presumptive basis as due to Agent Orange exposure is not warranted.  The Board notes, however, that even when the Secretary determines that a disability should not be added to the list of presumptive conditions, a claimant may still establish that service connection is warranted by showing that the claimed disability is at least as likely as not causally linked to herbicide exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

Here, the Veteran contends that he had never been given any specific causation for his peripheral neuropathy; and that there was a supposition by the neurologist that it could have been by virtue of being exposed to Agent Orange in Vietnam.  The Veteran also testified that he has never been diagnosed with diabetes mellitus.

A neurology consultation report, dated in August 2005, revealed evidence of abnormal electrodiagnostic studies from 2004.  The Veteran was started on injections of vitamin B12, followed by oral daily supplements.  Following extensive laboratory testing, the neurologist was "at a loss to explain the etiology" of the Veteran's peripheral neuropathy.  The neurologist suggested that it was very possible that the Veteran had an idiopathic neuropathy, meaning that the true cause of the neuropathy would never be discovered.  Records show that the Veteran then provided the neurologist with a VA pamphlet dated in 2003, which noted Agent Orange exposure had been linked with development of peripheral neuropathy.  The neurologist then opined that, given the absence of an etiology for the neuropathy despite extensive testing, it was very possible that Agent Orange exposure may be the etiology of the Veteran's peripheral neuropathy.  The neurologist cautioned that this could not be proven, and was a diagnosis of exclusion.

During a VA examination in February 2010, the Veteran reported the onset of a variety of hand complaints in 2004; and that electrodiagnostic studies were suggestive of peripheral neuropathy, and he was given B12 supplementation treatment.  The Veteran reportedly became more aware of numbness in his feet and legs, and felt the B12 supplementation was not helping; and indicated that subsequent studies revealed peripheral neuropathy.  The Veteran reported being told that his neuropathy was of "unknown" etiology.

Following examination, the February 2010 examiner opined that the Veteran's peripheral neuropathy was not at least as likely as not due to Agent Orange exposure.  In support of the opinion, the VA examiner indicated that it was not clear that the Veteran's neuropathy was B12 deficiency-related; and concluded that the peripheral neuropathy was of uncertain etiology.  The examiner found no evidence that the onset of the Veteran's neuropathy was within a year of exposure to Agent Orange; and that if the onset was at that time, the fact that the neuropathy had persisted did not coincide with VA's current definition of Agent Orange peripheral neuropathy, which is considered to be a transient phenomenon.  The VA examiner cited the Institute of Medicine's conclusion that chronic and persistent peripheral neuropathy remained in the category of "inadequate/insufficient evidence to determine an association with herbicide exposure."  Thus, in essence, the rationale for the opinion is that chronic and persistent peripheral neuropathy is not recognized by VA as a disease associated to exposure to Agent Orange or other herbicides. 

In June 2011, the Veteran testified that he was stationed in an area in Vietnam where Agent Orange was deployed heavily; and that his symptoms of peripheral neuropathy began in the 1990's.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Board notes that the findings of the February 2010 examiner relied primarily on the Secretary of VA's decision to not establish a legal presumption of service connection for the Veteran's type of peripheral neuropathy.  Thus, a question remained as to the likelihood that the disorder resulting in disability was, in fact, causally linked to Agent Orange exposure under the facts and circumstances of this particular case.  In view of the conflicting evidence of record, the Board sought a VA expert medical opinion to clarify and address the question of etiology of the Veteran's diagnosed peripheral neuropathy.  

In March 2012, the expert reviewed the Veteran's claims file and treatment records, the medical opinions of record, and certain medical literature pertaining to Agent Orange exposure and peripheral neuropathy.

The expert opined that, although the Veteran's neuropathy is classified under the category of idiopathic peripheral neuropathy, it is at least as likely as not that bilateral peripheral neuropathy in both upper and lower extremities is the result of disease or injury incurred or aggravated during active service-including the Veteran's presumed in-service exposure to herbicides.  The expert referred to two medical studies:  one study correlated evidence of peripheral neuropathy with serum dioxin levels, and noted a statistically significant increased risk of peripheral neuropathy among Veterans in the high exposure group; the second study noted long-term effects of exposure on those with chloracne, and found clinical and electrophysiological signs of peripheral nervous system involvement occurring with a statistically increased frequency in exposed populations six years after the accident.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The March 2012 expert reviewed the entire claims file and cited to specific evidence and medical literature to support the opinion.  The expert specifically noted that multiple other blood works-including those for diabetes, infectious diseases, and autoimmune diseases-did not reveal an etiology for the neuropathy.  In essence, the expert found that the Veteran's peripheral neuropathy likely as not was linked to active service.  The opinion is probative because it is factually accurate, fully articulated, and contains sound reasoning. 

The Board finds the Veteran's testimony and the March 2012 expert opinion to be persuasive on the question of causation-i.e., the likelihood that current peripheral neuropathy was, in fact, causally linked to Agent Orange exposure under the facts and circumstances of this particular case.  The expert opinion is consistent with the evidence of record.  Thus, despite the earlier negative VA opinion, the Board finds the overall evidence as to causation at least in equipoise.

Therefore, resolving doubt in the Veteran's favor, the Board concludes that bilateral peripheral neuropathy of both upper and lower extremities is the result of disease or injury incurred in service.  See Hodges v. West, 13 Vet. App. 287, as amended (2000).

Accordingly, service connection is warranted for bilateral peripheral neuropathy of both upper and lower extremities.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.

III.  Petition to Reopen

The RO originally denied service connection for a left shoulder disability in October 1986, on the basis that the condition resolved in service and current examination revealed no significant findings.

The evidence of record at the time of the last denial of the claim included the Veteran's service treatment records, his Form DD214, and a June 1986 VA examination report.

The service treatment records show complaints of left shoulder pain with rotator cuff involvement of one-and-a-half month's duration in March 1980.  The Veteran again complained of left shoulder pain of four weeks' duration in September 1981 and in December 1981; each time the assessment was bursitis.  On a "Report of Medical History" completed by the Veteran in March 1983, the Veteran reported a painful shoulder.  The examiner noted that the Veteran had recent problems with his left shoulder and was told of possible torn rotator cuff, but also bursitis and tendinitis; the last episode was in March 1982.

During a June 1986 VA examination, the Veteran reported the onset of severe left shoulder pain in 1980 after reaching with his left arm to pick up a check from a table.  The Veteran applied heat for two weeks, and took anti-inflammatory medication.  Subsequently, he began lifting weights and the left shoulder pain resolved.  The Veteran reported that the left shoulder was mildly stiff occasionally, but there was no associated left shoulder pain or decreased range of motion with activities of daily living.  X-rays taken of the left shoulder were normal.  The examiner opined that it was possible that the Veteran dislocated the left shoulder in 1980, but that this had not been a recurrent problem.  The Veteran complained of no pain which was suggestive of significant degenerative joint disease.

Based on this evidence, the RO concluded in October 1986 that there was no evidence of current disability of the left shoulder.

The present claim was initiated by the Veteran in July 2005.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since October 1986 includes VA treatment records, showing left shoulder pain in 2007 and MRI scans revealing a small left rotator cuff tear without significant atrophy in November 2007; a June 2011 hearing transcript; and statements by the Veteran.

In this case, the Veteran testified that his duties in active service in Germany included loading and unloading five-ton tractor trailers; and that he injured himself several times while unloading trucks.  The Veteran also testified that he continued to have problems with left shoulder pain after his service discharge, and underwent two injections and was prescribed exercises for the left shoulder.    

Much of this evidence is new; it was not previously of record and is not cumulative. 

The newly submitted evidence is also relevant, and includes MRI scans of a current left rotator cuff tear; and testimony from the Veteran of continuing left shoulder pain, and of the onset of left shoulder problems in active service after loading and unloading trucks.  Such evidence raises a reasonable possibility of substantiating the claim for service connection.

Hence, the Veteran's application to reopen the claim for service connection for a left shoulder disability must be granted. 38 U.S.C.A. § 5108.


ORDER

Service connection for peripheral neuropathy of both upper extremities is granted.

Service connection for peripheral neuropathy of both lower extremities is granted.

New and material evidence has been submitted to reopen the claim for service connection for a left shoulder disability.



REMAND

Records

The Veteran testified that he had received treatment for left shoulder pain since January 2011 at the Providence Clinics.  The RO or AMC should specifically seek the Veteran's authorization for release of these medical records.

Examination 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran contends that service connection for a left shoulder disability is warranted on the basis that he was treated for recurrent left shoulder pain during active service; and that he continues to have left shoulder pain and a small rotator cuff tear.  He is competent to describe his symptoms.

As noted above, service treatment records include notations of left shoulder pain, a possible left rotator cuff tear, and bursitis; and post-service records include MRI scans of a small left rotator cuff tear and recent lay evidence of continuing left shoulder pain.  The Veteran's statements, as corroborated by service treatment records, are deemed credible.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has a current left shoulder disability that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to a left shoulder disability from the Providence Clinics, for treatment since January 2011; and associate them with the claims folder.  

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of left shoulder pain, and the likely etiology of the disease or injury. 

For any current disability of the left shoulder identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service, or is the result of disease or injury incurred or aggravated during active service-specifically, to include the recurrent left shoulder pain and bursitis noted in service treatment records, and the Veteran's claim of continuing left shoulder pain since then.  

The examiner should reconcile any opinion with the service treatment records (described above); any additional medical treatment records associated with the claims file; and with the Veteran's credible testimony.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


